Title: Christopher Winckelblech to Thomas Jefferson, 25 May 1819
From: Winckelblech, Christopher
To: Jefferson, Thomas


          
            Your Eexellency!
            Trapp 25 May 1819.Montgomery County Pensilvania.
          
          A serie of misfortune, the influence of inconsideration, my guaranty for the passage of numbers of my Contrimens, in the Ship Liberty of Philadelphia in the year 1805. the  sale of all my property at Vendüe deed bring sush a disordre in my transactions, that I deed recover only few days ago the inclosed letter for Your Exellency.
          Knewing the respect I own to Your Exellency, as well as to seeled lettres confided to my care You will receive your letter intact.
          Asshamed as I am for my impardownable neglect, for the great offence comitted against your Exelleny, it is decharging my consience by a candid aknewlegement of my fault—
          I beg your Exellency pardon with all humility, knewing no other reparation wathever I could make, or offer to your Exellency, I pray Your Clemeny to receive my respectefull peccavy peccavi—
          Your Eexellency.
          
             must humble, penitant and Obediant servant.
            Christopher Winckelblech18 Years first secretary in thegeneral Post office, in Basel switzerland.
          
         